DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/21/2021 has been entered.
Additional documents referenced in the arguments are supplied via Supplemental Response filed 1/25/2021. 
Claims 1-7, 10, 13-23 and 24-31 (new) are pending. Latest amendment filed 1/21/2021.
Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  recites the catalyst cooler after location independent and separate from, which is inconsistent with the rest of claim 1 which uses the regenerated catalyst cooler; “the said” in the last paragraph.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the language wherein being disposed a transmission channel is unclear.  Appropriate correction is required.
Claims 5 and 15 are objected to because of the following informalities: the language wherein being disposed a bypass is unclear.  Appropriate correction is required (e.g. transferring a portion of the hot regenerated catalyst through a bypass transmission channel . . .).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, and 13-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, and 20, and the remaining claims which depend therefrom, recited wherein the catalyst mixing buffer space is in a location independent and separate from the catalyst cooler. This is not supported in the specification text or figures. The figures show the mixing buffer space 9A is within the shell of the cooler. The claims also indicate the mixing buffer space is disclosed in the downstream location of the regenerated catalyst cooler. The text of the specification as published also indicate the cooler is in the downstream of the cooler (0017) and being “in the lower part” of the cooler (0084).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 13-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  1, 13 and 20 recite both a fluidizing medium distributor is located in a lower portion of the cooler, the mixing buffer spaces is disposed in the downstream location of the cooler and wherein the mixing buffer space is in a location independent and separate from the catalyst cooler. It is unclear how the catalyst cooler may be both in the downstream/lower portion of the cooler and in a location independent and separate from the cooler. For the purpose of examination below, the catalyst mixing buffer space is “disposed in the downstream location of the regenerated catalyst cooler”. Claims 2-7, 10, and 26-27 which depend from claim 1, claims 14-19 and 28-29 which depend from claim 13, and claims 21-25 and 30-31 that depend from claim 20 are similarly rejected.
Claims 1 and 20 recite wherein the said one regenerated catalyst cooler is connected only to the said one reactor, which is unclear because the regenerated catalyst cooler is connected to the regenerator to receive the catalyst. For purposes of below, the claim is interpreted as the cooler is connected to the regenerator and one reactor. Claims 2-7, 10, and 26-27 that depend from claim 1 and Claims 21-25 and 30-31 that depend from claim 20 are similarly rejected.
Claim 13 recites wherein the said one regenerated catalyst cooler is only connected to the said one riser reactor and is used to adjust the reaction temperature of each reaction zone of the riser reactor, temperature in the regenerator, or both, respectively. It is unclear how the regenerated catalyst cooler is connected only to one reactor. Claims 14-19 and 28-29 that depend from claim 13 are similarly rejected.
Claims 10, 18 and 24 recite “a generated catalyst”. It is unclear if the generated catalyst is regenerated catalyst or catalyst from a different location. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-7, 10, and 13-31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chinese Patent Application Publication no. 1664074A, published 9/2/2005 (reference pages below are to the English Translation of CN 1664074A provided by applicant on 06/01/2016 and the figures originally cited).
With respect to claims 1-7, 10, and 13-31, Li discloses an FCC method (see e.g. figure 1; p. 18 - p. 21) comprising: reacting hydrocarbon materials with a catalyst in a riser reactor (p. 1, ¶ 3-4) generating gas, oil, and reacted catalyst (p. 21, ¶ 2); separating the reacted effluent in a settler producing a spent catalyst and a reacted effluent of gas and oil (p. 1, ¶ 3); stripping the separated catalyst in a stripping zone (p. 1, ¶ 3); regenerating the stripped catalyst in a regenerator by burning (p. 1, ¶ 3); and cooling at least a portion of the hot regenerated catalyst in a regenerated catalyst cooler using heat extraction medium fluid 37A/B/C that flows through a heat taking element in the tube side of the cooler 8A/B and fluidizing gas 35A/B/C distributed in the lower portion of the cooler (figure; p. 18, ¶ 3-4) before transferring the cooled catalyst directly to the riser for reuse (p. 4, ¶ 1; figure).
Li teaches that the regenerated catalyst cooler(s) comprise one or more coolers located inside or outside the regenerator (p. 2, ¶ 4). There may be separate coolers to adjust one or more of the risers and/or the regenerator or one catalyst cooler with a plurality of outlets for sending catalyst to each of the desired riser reactors and regenerator (e.g. p. 2, ¶ 4 to p. 4, ¶ 1). This includes wherein a catalyst cooler is connected to a riser and used to adjust the reaction temperature of each zone in the riser or the temperature. The cooler cools the catalyst to a temperature from 200 to 720ºC (p. 3, ¶ 2). The coolers may comprise a shell which the catalyst flows through and houses tubes (heat taking element) in the upper portion and fluidizing media in the lower portion, each for providing cooling (p. 18, ¶ 3-4). The temperature of the cooled catalyst is controlled using the flowrate of the fluidized media, the heat-taking media through the tube, or by adjusting the temperature of the regenerator which includes by adjusting the flow of cold catalyst returning to the regenerator (p. 4, ¶ 1; p. 8, ¶ 1; p. 18, ¶ 4- p. 20, ¶ 1). Fluidizing 
Li teaches that the reaction zone may comprise one or more risers having a plurality of zones (p. 5, ¶ 3; p. 6, ¶ 1)). Li does not expressly teach “at least one reaction zone” but one or more risers with a total of two or more reaction zones falls within the claimed range at least one reaction zone. The feed to the reaction zone(s) includes hydrocarbon oil feedstock, regenerated catalyst which may be one or a mixture of uncooled regenerated catalyst or cooled regenerated catalyst, and a fluidizing gas (p. 5, ¶ 5 to p. 6, ¶ 2). The feed and catalyst mixture enters the riser in a pre-lift section of the risers or auxiliary rising pipes (p. 9, ¶ 1; p. 15, ¶ 1; p. 18, ¶ 3- p. 20, ¶ 1; p. 23, ¶ 3). The temperature of the catalyst mixture is controlled by adjusting the amount of each of the cold and hot catalyst supplied (p. 6, ¶ 2), which includes sending a portion of regenerated catalyst through the cooler and a portion bypassing the cooler. “After the lifting mixing of the cold regenerated catalyst and the hot regenerated catalyst by a lifting medium 32 in the pre-lifting zone 4 of the heavy oil riser reactor, the temperature reaches equilibrium" (p. 19, ¶ 2). The pre-lift medium includes e.g. gas, oil, water (p. 15, ¶ 1). The first reaction mixture from a first reaction zone may be mixed with a cold shock agent to adjust the mixture temperature and passed to the subsequent zone (p. 1, ¶ 4 to p. 2, ¶ 2; p. 5, ¶ 1; p. 5, ¶ 1). The cold shock agent ay include water, oil, cold regenerated catalyst, cold spent catalyst, etc. (p. 5, ¶ 1). Cold regenerated catalyst may be passed through auxiliary or assistant riser with pre-lift media to a zone of one or more riser reactors as a cold shock or quenching agent for reuse in the riser (p. 6, ¶ 1). The operating temperature in the riser may be controlled using the 
Li teaches that the regenerator may comprise single-stage regeneration or two-stage regeneration wherein semi-regenerated catalyst is obtained from a first stage and regenerated in a second stage to obtain fully regenerated catalyst (p. 14, ¶ 3-4). The regeneration device/process may utilize conventional methods and devices for coke-burning regeneration (p. 15, ¶ 2). Hot regenerated catalyst is sent to a cooler or directly to a riser without cooling (p. 3, ¶ 1). Cooled catalyst may be recycled to the regenerator to regulate temperature therein (p.3, ¶ 4).
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
Applicant argues “independent and separate from the catalyst cooler” is taught throughout the original specification (pages 12-13). This is not persuasive. Each of the portions cited reference the catalyst cooler e.g. location 9A , text “mixing buffer space in the lower part [of the cooler]”. 
With respect to applicant’s further arguments, argument 1 starting on page 13 and argument 2 starting on page 27, the arguments allege error in the Board of Appeals Decision on Appeal (10/08/2020) and the Board Decision on Rehearing (12/28/2020). Examiner abides by the decisions of the Board and does not comment on or address perceived errors at the Board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771